Exhibit 10.1

 

AMENDED & RESTATED SOFTWARE LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED SOFTWARE LICENSE AGREEMENT (this “Agreement”) is
entered into as of June 22, 2020 (the “Effective Date”), by and between SWIRLDS,
INC., a Delaware corporation with corporate offices at 3400 North Central
Expressway, Suite 470, Richardson, Texas 75080 (“Licensor”), and Coro Global,
Inc. (formerly known as Hash Labs, Inc.), a Nevada corporation with corporate
offices at 78 SW 7th Street, Miami, Florida 33130 (“Customer”). This Agreement
amends and restates, and supersedes and replaces, the Software License Agreement
dated December 13, 2018 by and betweeen Licensor and Customer.

 

1. DEFINITIONS.

 

“Affiliate” means any company or entity which, directly or indirectly, controls
or is controlled by or under common control with, a party to this Agreement, but
only for as long as such control exists. For the purposes of this definition,
“control” (and its correlative meanings “controlled by” or “under common control
with”) means, with respect to a company or entity, the ownership or possession
of (a) at least fifty percent (50%) of the share capital having ordinary voting
power, (b) the right to elect a majority of the members then-comprising the
board of directors or equivalent corporate governance body of such company or
entity, or (c) the operational management of the controlled company or entity by
contract or otherwise.

 

“Coro Account Holders” means any user of the Coro Payment Sytem that has
completed due diligence including AML, KYC, and identity verification procedures
required to use the Coro Payment System. Users consist of individuals,
businesses which includes but is not limited to retailers and wholesalers,
financial institutions and governments, and any other user as may be admitted by
Customer.

 

“Customer Use Case” means a private, permissioned, peer-to-peer, distributed
ledger that supports the Coro global payment system described herein (the “Coro
Payment System”). Coro, a licensed money transmitter, will allow users to send
and receive global payments and exchange currency, including gold. All
currencies in the Coro user accounts are at all times held in custody for the
users. This includes the physical gold that belongs to the Coro users and will
be held by an independent gold custodian within an insured vault. Coro account
holders will be able to withdraw all or a portion of their account value in the
form of physical gold or fiat currency. Within the Coro payment application,
customers may use fiat currency or gold to make money transfers or commercial
payments within the Coro ecosystem. The Coro application enables users to
purchase goods or services or transfer currencies between AML/KYC approved
account holders. The Coro ecosystem will include individuals, businesses,
financial instituions and eventually government entities. For clarity, the
“Customer Use Case” does not include the right to create, issue or facilitate
the use of cryptocurrency tokens.

 

“Documentation” means the technical and user documentation related to the
Software, in any format, that is delivered by Licensor to Customer in connection
with this Agreement.

 

“Intellectual Property Rights” means patent rights (including patent
applications and disclosures), copyrights, trademarks, database rights, trade
secrets, know-how and any other intellectual property rights recognized in any
country or jurisdiction in the world.

 

“License Term” means the term of any license for Software specified in an Order
Form, including all renewal terms.

 

“Node” means an active physical or virtual connection that is connected to a
network using the Swirlds Hashgraph technology that is capable of creating,
sending, receiving, and/or transmitting information over the Swirlds Customer
Network.

 

“Order Form” means the document executed by both parties pursuant to which
Customer orders Software. Each Order Form must expressly reference and shall
form a part of this Agreement. If any terms of an Order Form conflict with any
terms of this Agreement, the terms of the Order Form will control.

 

“Software” means Licensor’s software products licensed under this Agreement, as
specified in an Order Form signed by both parties, which includes Source Code
and any error corrections, updates or upgrades provided by Licensor to Customer
under this Agreement.

 

“Source Code” means the human readable source code of the Software that is made
available by Licensor on its web site at www.swirlds.com/download/.

 

“Hashgraph” means Swirlds proprietary consensus mechanism algorithm used for
distributed ledger networks.

 

“Swirlds Customer Network” means the private, permissioned, peer-to-peer,
distributed ledger technology-based system operated by Customer using the
Swirlds Hashgraph algorithm.

 

2. LICENSE.

 

2.1 License. Subject to the terms and conditions of this Agreement, Licensor
grants to Customer a nonexclusive, nontransferable license to install and use
the Software specified on any fully-executed Order Form during the applicable
License Term, for which Customer has timely paid all fees, solely for the
development, implementation, operation and maintenance of Nodes connected to a
Swirlds Customer Network solely for the Customer Use Case. Customer may permit
an Affiliate of Customer to install and use the licensed Software solely in
connection with the exercise of Customer’s rights under this Agreement and
subject to any such Affiliate’s compliance with all of the terms and conditions
of this Agreement. Likewise, Customer may permit its third-party subcontractors
to access and use the Software, solely in connection with the exercise of
Customer’s rights under this Agreement and subject to any such subcontractor’s
compliance with all of the terms and conditions of this Agreement, Customer
shall (a) ensure that any such Affiliate or subcontractor complies with all of
the terms of this Agreement and (b) be liable for any breach of this Agreement
by any such Affiliate or subcontractor.

 



Page 1 of 10

 

 

2.2 General License Restrictions. Except as expressly permitted in this
Agreement, the licenses granted in this Section 2 do not permit Customer to, and
Customer will not, and will not permit third parties to: (a) modify, create
derivate works of, disassemble, decompile or reverse engineer the Software; (b)
copy the Software, except as expressly permitted herein; (c) sublicense, rent,
lease or otherwise transfer the Software, or any portion thereof; (d) use the
Software for any time-sharing or service bureau use; (e) exceed any licensed
limitations set forth in the applicable Order Form; (f) use the Software or the
Swirlds Customer Network in any manner outside the scope of the Customer Use
Case; or (g) use the Software to create, issue or facilitate the use of
cryptocurrency tokens.

 

2.3 Software Restrictions. Access to, and use of, the Software may be limited by
restrictions set forth in the applicable Order Form, including, without
limitation, a maximum number of Nodes that may be developed and operated on the
Swirlds Customer Network. Customer shall not use the Software in breach of any
such restrictions. Customer shall be responsible and liable for the acts and
omissions of all users (including any breach of this Agreement) with access to
the Software that is provided by Customer. With prior written notice to
Customer, the Software may contain license protection procedures that limit
access to and use of the Software to that use permitted under this Agreement.
Customer shall not circumvent or render inoperative any such protection
procedures.

 

2.4 Copies. Customer may make a reasonable number of backup copies of the
Software as is consistent with Customer’s normal periodic backup procedures,
solely for Customer’s non-active use. Customer shall maintain a log of the
number and location of all originals and copies of the Software. Customer may
reproduce or copy any portion of the Documentation into machine-readable or
printed form for its internal use and only as required to exercise its rights
hereunder.

 

2.5 Licensor Node. Licensor shall have the option to develop, implement, operate
and maintain one or more Nodes on the Swirlds Customer Network for the sole
purpose of tracking and auditing transactions conducted using the Swirlds
Customer Network, including transactions on the Coro Payment System and
purchases of goods and services by account holders using Coro. Licensor agrees
that all information on the Swirlds Customer Network and Coro Payment Sytem is
Confidential Information of Customer and shall be used solely for the monitoring
purposes set forth in this Section 2.5. Licensor shall ensure that its Nodes
meet all of the Customer requirements applicable to all Nodes on the Swirlds
Customer Network and Coro Payment System.

 

2.6 Limited Rights. Customer’s rights in the Software will be limited to those
expressly granted in this Section 2. Licensor reserves all rights and licenses
in and to the Software not expressly granted to Customer under this Agreement.

 

3. OWNERSHIP.

 

3.1 Licensor and its third-party licensors presently own and will continue to
own all worldwide right, title, and interest in and to the Software and all
worldwide Intellectual Property Rights therein, whether or not the Software, in
whole or in part, is incorporated in or combined with any other product.
Customer will not delete or in any manner alter the copyright, trademark, and
other proprietary rights notices of Licensor and its licensors appearing on the
Software as delivered to Customer. Customer will reproduce such notices on all
copies it makes of the Software.

 

3.2 Customer hereby grants Licensor a worldwide, non-exclusive, perpetual,
irrevocable, sub-licensable, royalty-free license to use, modify, make
derivative works of, and incorporate into the Software and Documentation, any
feedback, input, comments and/or suggestions by Customer related to the Software
and/or Documentation, including requests for modifications or improvements
thereto.

 

3.3 All rights and licenses granted by Licensor under this Agreement are and
shall be deemed to be rights and licenses to “intellectual property,” as such
term is used in and interpreted under Section 365(n) of the United States
Bankruptcy Code (the “Code”) (11 U.S.C. § 365(n)). Customer shall have all
rights, elections, and protections under the Code and all other applicable
bankruptcy, insolvency, and similar laws with respect to this Agreement. Without
limiting the generality of the foregoing, Licensor acknowledges and agrees that
if Licensor or its estate shall become subject to any bankruptcy or similar
proceeding, subject to Customer’s rights of election under Section 365(n), all
licenses granted to Customer under this Agreement will continue subject to its
terms and conditions, and will not be affected, even by Licensor’s rejection of
this Agreement.

 

4. SUPPORT SERVICES.

 

4.1 Support Services. Subject to the payment of all fees specified in the
applicable Order Form, during the applicable License Term the Licensor will
perform the maintenance and support services specified in Exhibit 1.

 

4.2 Source Code. Throughout the applicable License Term, Licensor shall (a) make
the Source Code available and accessible to Customer, and (b) make available all
upgrades, updates or other changes to the version of the Software used by
Customer.

 

5. PAYMENT.

 

5.1 License Fees. In consideration of the licenses granted under this Agreement,
Customer will pay Licensor the fees and expenses set forth in any Order Form.

 



Page 2 of 10

 

 

5.2 Travel and Incidental Expenses. Customer will reimburse Licensor for any
reasonable out-of-pocket expenses approved in advance in writing by Customer
incurred by Licensor in connection with performing any services at Customer’s
site.

 

5.3 Payment Terms. All undisputed payment will be made by Customer within thirty
(30) days after the date of an invoice provided by Licensor. Customer will pay
all amounts due under this Agreement in U.S. currency. All past due amounts will
incur interest at a rate equal to the lower of 1.0% per month or the highest
rate permitted by law, beginning as of ten (10) days after the applicable due
date.

 

5.4 Taxes. Customer is liable for any and all sales, use, excise, value added,
or other similar taxes Licensor is required by applicable law to collect (and
remit the applicable tax authority) in connection with this Agreement. If
Customer is exempt from the payment of any such taxes, Customer must provide
Licensor with a valid tax exemption certificate; otherwise, absent proof of
Customer’s direct payment of such taxes to the applicable taxing authority,
Licensor will invoice Customer for and Customer will pay to Licensor all such
taxes. Notwithstanding anything to the contrary in this section, Licensor shall
be solely responsible for all taxes based on its income.

 

6. WARRANTY.

 

6.1 Limited Software Performance Warranty. Licensor warrants that throughout the
applicable License Term, the Software will function in all materials respects in
accordance with the documentation listed on Exhibit 2 as the same may be revised
and delivered to Customer from time to time (the “Customer Documentation”).

 

6.2 Performance Warranty Remedy. Customer shall notify Licensor in writing of
any claim that the Software is not functioning in accordance with the Customer
Documentation (the “Warranty Notice”). The Warranty Notice will include
sufficient information to allow Licensor to duplicate the defect or error.
Licensor will promptly repair or replace, or create a Workaround (as defined in
Exhibit 1) for, any Software that fails to meet the performance warranty. If
Licensor fails to correct or create a workaround for a defect reported by
Customer within thirty (30) days after the defect was reported, Customer shall
have the option to terminate this Agreement in which case Licensor shall refund
to Customer any pre-paid license fees, pro-rated based on the number of days
elapsed, and the number of days remaining in, the then-current License Term. If
Customer exercises its termination option, it shall have the right to continue
to use the Software under the terms of this Agreement for a transition period of
up to 180 days, subject to Customer’s continued compliance with all of the terms
and conditions of this Agreement and each Order From.

 

6.3 Performance Warranty Limitations. The performance warranty shall not apply:
(a) to any modifications of the Software made other than by Licensor or its
agent or contractor; (b) if the Software is not used in accordance with the
Customer Documentation or this Agreement; (c) if the Software has been modified,
enhanced or altered by anyone other than Licensor or its agent or contractor; or
(d) to any error or defect caused by the improper use of the Software by
Customer or any third party, or any third-party software.

 

6.4 Additional Representations. Licensor further represents and warrants that:
(a) Licensor has all rights necessary to grant to Customer the rights and
licenses granted under this Agreement; and (b) the Software does not contain any
virus or other code that would cause the Software to become inoperable or
incapable of being used in accordance with the Customer Documentation.

 

6.5 Disclaimer of Warranties. The limited warranties set forth in this Section 6
are in lieu of, and Licensor disclaims, all other warranties, express, implied
or statutory, including but not limited to those of merchantability or fitness
for a particular purpose.

 

7. INDEMNIFICATION.

 

7.1 Infringement Indemnity. Licensor will defend, indemnify and hold Customer
harmless from and against any losses, claims, liabilities, damages, costs and
expenses arising out of or related to any claim, suit, or action brought against
Customer to the extent that it is based upon a claim that the Software or use of
the Software, as provided by Licensor to Customer under this Agreement and used
within the scope of this Agreement, infringes any Intellectual Property Right or
other right of any third party, provided that Customer: (a) promptly notifies
Licensor in writing of the claim; (b) grants Licensor sole control of the
defense and settlement of the claim; and (c) provides Licensor with authority
required for the defense and settlement of the claim and all reasonably
requested assistance and information (at Licensor’s expense).

 

7.2 Injunctions. If Customer’s use of the Software hereunder is, or in
Licensor’s opinion is likely to be, enjoined due to the type of infringement
specified in Section 7.1 above, Licensor may, at its sole option and expense:
(a) procure for Customer the right to continue using such Software under the
terms of this Agreement; (b) replace or modify such Software so that it is
non-infringing and substantially equivalent in function to the enjoined
Software; or (c) if options (a) and (b) above cannot be accomplished despite
Licensor’s reasonable efforts, then Licensor may terminate Customer’s rights and
Licensor’s obligations hereunder with respect to such Software and refund to
Customer any pre-paid license fees, pro-rated based on the remaining License
Term.

 

7.3 Exclusions. Notwithstanding the terms of Section 7.1, Licensor will have no
liability for, and Customer will indemnify, defend and hold Licensor harmless
with respect to, any infringement claim of any kind to the extent it results
from: (a) modification of the Software made other than by Licensor or its agents
or contractors or with Licensor’s approval; (b) the combination, operation or
use of any Software supplied hereunder with equipment, devices or software not
supplied by Licensor to the extent such a claim would have been avoided if the
Software were not used in such combination and only if such equipment, device or
software was not specified or approved for use with the Software; (c) failure of
Customer to use updated or modified Software provided by Licensor to avoid
infringement; or (d) compliance by Licensor with designs, plans or
specifications furnished by or on behalf of Customer.

 



Page 3 of 10

 

 

7.4 Sole Remedy. The provisions of this Section 7 set forth Licensor’s sole and
exclusive obligations, and Customer’s sole and exclusive remedies, with respect
to infringement of intellectual property rights of any kind.

 

8. CONFIDENTIALITY.

 

8.1 Definition. “Confidential Information” means: (a) the Software; and (b) any
business or technical information of Licensor or Customer, including but not
limited to any information relating to Licensor’s or Customer’s product plans,
designs, costs, product prices and names, finances, marketing plans, business
opportunities, personnel, research, development or know-how.

 

8.2 Exclusions. Confidential Information does not include information that:
(a) is or becomes generally known to the public through no fault or breach of
this Agreement by the receiving party; (b) is known to the receiving party at
the time of disclosure without an obligation of confidentiality; (c) is
independently developed by the receiving party without use or access of the
disclosing party’s Confidential Information; (d) the receiving party rightfully
obtains from a third party without restriction on use or disclosure; or (e) is
disclosed with the prior written approval of the disclosing party.

 

8.3 Use and Disclosure Restrictions. During the term of this Agreement, and for
a period of five (5) years after any termination of this Agreement, each party
will not use the other party’s Confidential Information except as permitted
herein, and, except as expressly permitted herein, will not disclose such
Confidential Information to any third party, except to those of its employees,
subcontractors and consultants as is reasonably required in connection with the
exercise of its rights and obligations under this Agreement (and only subject to
binding use and disclosure restrictions at least as protective as those set
forth herein executed in writing by such employees and consultants).

 

8.4 Compelled Disclosure. Each party may disclose Confidential Information of
the other party: (a) pursuant to the order or requirement of a court,
administrative agency, or other governmental body, provided that the party
responding to such order or requirement gives reasonable notice to the other
party to contest such order or requirement; and (b) on a confidential basis to
legal or financial advisors.

 

9. LIMITATION OF LIABILITY.

 

9.1 Total Liability. Each party’s cumulative liability to the other Party under
this agreement, from all causes of action and all theories of liability, will be
limited to and will not exceed the amounts paid to Licensor by Customer pursuant
to this Agreement for the Software and services which are the subject of the
cause of action or claim.

 

9.2 Exclusion of Damages. in no event will either party be liable to the other
party for any special, indirect, incidental or consequential damages (including
loss of use, data, business or profits) arising out of or in connection with
this agreement or the use or performance of the Software or services, whether
such liability arises from any claim based upon contract, warranty, tort
(including negligence), product liability or otherwise, and whether or not the
party has been advised of the possibility of such loss or damage.

 

9.3 Exclusions. The limitations on liability and the exclusion of damages
provided in Sections 9.1 and 9.2 shall not apply to: (a) any breach by Customer
of Section 2 (License) of this Agreement; (b) Licensor’s indemnity obligations
under Section 7 (Indemnification); (c) a breach by either party of Section 8
(Confidentiality); or (d) any liability arising out of the fraud, gross
negligence or willful misconduct of a party.

 

9.4 Basis of Bargain. The parties expressly acknowledge and agree that Licensor
has set its prices and entered into this Agreement in reliance upon the
limitations of liability specified herein, which allocate the risk between
Licensor and Customer.

 

10. TERMINATION.

 

10.1 Term. This Agreement will begin on the Effective Date and will remain in
effect until the expiration of all License Terms specified in any Order Forms
(including any renewal terms) executed in connection with this Agreement.

 

10.2 Termination for Breach. Each party will have the right to terminate this
Agreement or any Software license granted hereunder if the other party breaches
any material term of this Agreement and fails to cure such breach within thirty
(30) days after written notice thereof.

 

10.3 Effect of Termination. Upon any termination of this Agreement or of any
license granted hereunder, Customer will promptly return to Licensor or, at
Licensor’s request, destroy, the applicable Software and all copies and portions
thereof, in all forms and types of media, and provide Licensor with an officer’s
written certification, certifying to Customer’s compliance with the foregoing.
In addition, upon termination of this Agreement all amounts due and owing by
Customer to Licensor under this Agreement and all Order Forms will be
immediately due and payable.

 

10.4 Nonexclusive Remedy. Termination of this Agreement by either party will be
a nonexclusive remedy for breach and will be without prejudice to any other
right or remedy of such party.

 

10.5 Survival. The rights and obligations of the parties contained in Sections
2.2 2.3, 2.5, 3, 5, 7, 8, 9, 10.4, 10.5, and 11 will survive the termination or
expiration of this Agreement.

 



Page 4 of 10

 

 

11. GENERAL.

 

11.1 Assignment. Customer will have no right to assign (whether by operation of
law or otherwise) this Agreement, either in whole or in part, without Licensor’s
prior written consent. A merger, purchase or other acquisition of Customer shall
not constitute an assignment for purposes of this Agreement; provided that, any
acquisition of Customer by a direct competitor of Hedera Hashgraph, LLC, whether
via merger, a purchase of a controlling equity interest in Customer or a
purchase of substantially all of Customer’s assets, shall constitute an
assignment of this Agreement and shall require Licensor’s prior written consent.
Any attempt to assign this Agreement, without such consent, will be null and
void.

 

11.2 Governing Law and Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of Texas, without reference
to its rules governing the conflict of laws. Any legal action or proceeding
arising under this Agreement will be brought exclusively in the federal or state
courts located in Dallas, Texas and the parties hereby consent to the personal
jurisdiction and venue therein.

 

11.3 Right to Injunctive Relief. Each party acknowledges that its material
breach of Sections 2, 3 or 8 may likely cause irreparable injury to Licensor and
the other party shall have the right to seek injunctive or other equitable
relief in the event of any such material breach.

 

11.4 Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement invalid or unenforceable, that provision of the
Agreement will be enforced to the maximum extent permissible and the other
provisions of this Agreement will remain in full force and effect.

 

11.5 Waiver. The failure by either party to enforce any provision of this
Agreement will not constitute a waiver of future enforcement of that or any
other provision.

 

11.6 Notices. All notices required or permitted under this Agreement will be in
writing and delivered by courier or overnight delivery service, or by certified
mail, and in each instance will be deemed given upon receipt. All communications
will be sent to the addresses of the parties set forth in the applicable Order
Form or to such other address as may be specified by either party to the other
in accordance with this Section. Either party may change its address for notices
under this Agreement by giving written notice to the other party by the means
specified in this Section.

 

11.7 Force Majeure. Except with respect to the payment of money, neither party
will be responsible for any failure or delay in its performance under this
Agreement due to causes beyond its reasonable control, including but not limited
to, labor disputes, strikes, lockouts, shortages of or inability to obtain
labor, energy, raw materials or supplies, war, riot, act of God or governmental
action.

 

11.8 Relationship of Parties. The parties to this Agreement are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise, or agency between the
parties. Neither party will have the power to bind the other or incur
obligations on the other’s behalf without the other’s prior written consent.

 

11.9 Federal Government Contracts; Restricted Rights. The Software and
Documentation have been developed at private expense of Licensor and its
third-party licensors. Any Software and Documentation that are provided for or
on behalf of the United States of America, its agencies and/or instrumentalities
(“U.S. Government”), are provided with Restricted Rights and Limited Rights, as
applicable, and as defined under applicable law, rule or regulation. Use,
duplication or disclosure by the U.S. Government is subject to restrictions as
set forth in subparagraph (c)(1)(ii) of the Rights in Technical Data and
Computer Software clause at DFARS Exc or subparagraphs (c)(1) and (2) of the
Commercial Computer Software - Restricted Rights at 48 CFR 52.227-19, and DFARS
252.227-7013, 252.227-7015, 252.227-7025 and other similar clauses, as
applicable. The Software and Documentation provided to the Government are
provided with limited rights. The Government’s rights to use, modify, reproduce,
release, perform, display or disclose the Software and Documentation are
restricted as set forth herein. Any reproduction of the Software or
Documentation or portions thereof marked with this legend must also reproduce
the markings.

 

11.10 Export Control Notice. Customer acknowledges the Software, or any part
thereof, is being released or transferred to Customer in the United States and
is therefore subject to United States export control laws. Customer acknowledges
its exclusive obligation to ensure that its exports are in compliance with the
applicable export control laws. Customer shall defend, indemnify, and hold
Licensor and its third party licensors harmless from and against any and all
claims, judgments, awards, and costs (including reasonable legal, including
attorneys’ fees) arising out of Customer’s noncompliance with applicable export
laws with respect to the use or transfer of the Software outside the United
States by Customer. As a condition to Customer’s obligations under this Section
11.10, Licensor shall notify Customer in writing of any and all applicable
export restrictions to which the Software is subject.

 

11.11 Audit Rights. Customer will maintain books and records in connection with
its installation and use of the Software. Licensor shall have the right during
the term of this Agreement and for up to one (1) year after the termination of
this Agreement or the licenses granted herein, upon reasonable written notice
and during normal business hours, to audit and inspect the Customer, its books
and records and its utilization of the Software in order to verify compliance
with the payment terms of this Agreement. Audits will be made no more than twice
in any calendar year and must be completed no later than two (2) years after the
period that is the subject of the audit. If an audit reveals that Customer has
underpaid for Software based on Customer’s actual use of such Software, then
Customer will pay Licensor, promptly upon demand by Licensor: (a) the underpaid
license fees therefore, which fees will equal Licensor’s then-current list
rates; (b) any applicable late charges; and (c) Licensor’s reasonable costs of
conducting the audit if the underpayment exceeds 3%. If an audit reveals
Customer is utilizing the Software in a manner not permitted under this
Agreement, Customer agrees to take, at Customer’s expense, all reasonable
corrective action requested by Licensor.

 



Page 5 of 10

 

 

11.12 Publicity. Licensor shall have the right to identify Customer as a
customer on Licensor’s web site and as part of Licensor’s other marketing
efforts, including customer lists and press releases. Customer shall be entitled
to reference its use of the Software in its marketing and communications
campaigns, provided that each use of Licensor’s name and/or logo must be
approved by Licensor (which approval will not be unreasonably withheld or
delayed). Licensor and Customer agree to issue a joint press release announcing
this Agreement within thirty (30) days after final execution thereof. The
content of such joint press release shall be mutually agreed upon by the
parties..

 

11.13 Customer Purchase Orders. This Agreement and each Order Form shall prevail
over any additional, conflicting, or inconsistent terms and conditions which may
appear on any purchase order or other document furnished by Customer to Licensor

 

11.14 Counterparts; Electronic Signatures. This Agreement and each Order Form
executed in connection herewith may be signed in two counterparts, each of which
shall be deemed an original and which shall together constitute one Agreement.
Signatures to this Agreement and each Order From may be executed by way of
electronic signatures, and such signatures shall be considered original.
Signatures transmitted by email, portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of this Agreement or any Order From shall have the same effect as the
physical delivery of a paper document bearing the original signatures.

 

11.15 Entire Agreement. This Agreement and each Order Form executed in
connection herewith, including all schedules, exhibits and attachments attached
to this Agreement or any Order Form, contains the complete understanding and
agreement of the parties and supersedes all prior or contemporaneous agreements
or understandings, oral or written, relating to the subject matter herein. Any
waiver, modification or amendment of any provision of this Agreement will be
effective only if in writing and signed by duly authorized representatives of
the parties.

 

Page 6 of 10

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives.

 

CORO GLOBAL, INC.   SWIRLDS, INC.   By: J. Mark Goode   By: /s/ Mance Harmon
Name: J. Mark Goode   Name: Mance Harmon Title: CEO   Title: CEO

 

Page 7 of 10

 

 

EXHIBIT 1

 

MAINTENANCE AND SUPPORT TERMS

 

This Exhibit 1 relates to and is incorporated into the Software License
Agreement (the “Agreement”). Capitalized terms not defined in Section 6 below
have the same meaning as in the Agreement.

 

1.COVERAGE

 

Subject to the payment of all fees specified in the applicable Order Form,
Licensor will perform the maintenance and support services specified in this
Exhibit 1 during the applicable License Term. Licensor will provide maintenance
and support services only to Customer and only for the Software that has been
ordered and paid for by Customer.

 

2.MAINTENANCE AND SUPPORT SERVICES

 

a.Maintenance and support services consist of (a) Error Correction and E-mail
and Telephone Support provided to the Technical Support Contact concerning the
installation and use of the then-current release of the Software and the
Previous Sequential Release and (b) product updates that Licensor in its
discretion makes generally available. Product updates consist of one copy of
published revisions to the printed documentation and one copy of revisions to
the machine readable Software that are not designated by Licensor as products
for which it charges a separate fee.

 

b.A New Release is a new software product that contains enhancements of the
Software. Licensor shall advise Customer of New Releases that it decides, in its
sole discretion, to make available to Customer by adding it to the Agreement.
New Releases may require payment of additional license fees. All product updates
or New Releases provided to Customer shall be governed by the terms of the
Agreement, including without limitation the applicable fees. Upon installation
of updates or New Releases, prior versions or releases are to be destroyed.

 

3.ERROR CORRECTIONS

 

Licensor shall exercise commercially reasonable efforts to correct any Error
reported by Customer in the current release of Software, and shall provide a
corrected version of the Software to Customer immediately upon such correction.
If an Error has a material adverse impact on Customer’s use of the Software,
Licensor shall use diligent and expedited efforts to correct the Error or to
provide a Workaround as soon as practicable.

 

If Licensor believes that a problem reported by Customer may not be due to an
Error in the Software, Licensor will so notify Customer. At that time, Customer
may (1) instruct Licensor to proceed with problem determination at Customer’s
possible expense as set forth below, or (2) instruct Licensor that Customer does
not wish the problem pursued at Customer’s possible expense. If Customer
requests that Licensor proceed with problem determination at Customer’s possible
expense and Licensor determines that the problem was not due to an Error in the
Software, Customer shall pay Licensor, at Licensor’s then-current and standard
consulting rates, for all work performed in connection with such determination,
plus reasonable related expenses incurred therewith. Customer shall not be
liable for (i) problem determination or repair to the extent problems are due to
Errors in the Software, (ii) work performed under this paragraph in excess of
its instructions or (iii) work performed after Customer has notified Licensor
that it no longer wishes work on the problem determination to be continued at
Customer’s possible expense (such notice shall be deemed given when actually
received by Licensor). If Customer instructs Licensor that it does not wish the
problem pursued at Customer’s possible expense or if such determination requires
effort in excess of Customer’s instructions, Licensor may, at its sole
discretion, elect not to investigate the problem with no liability therefor.

 

4.EXCLUSIONS.

 

a.Licensor shall have no obligation to support:

 

i.altered, damaged or modified Software (excluding Software altered or modified
by or on behalf of Licensor) or any portion of the Software incorporated with or
into other software;

 

ii.Software that is not the then-current release or immediately Previous
Sequential Release;

 



Page 8 of 10

 

 

iii.Software problems caused by Customer’s negligence, abuse or misapplication,
Customer’s use of the Software other than as specified in the Customer
Documentation;

 

iv.Software installed on any computing environment that is not supported by
Licensor; or

 

v.Any software or application other than the licensed Software.

 

b.Licensor shall have no liability for any changes in Customer’s hardware that
may be necessary to use the Software due to a Workaround or maintenance update.

 

5.DEFINITIONS

 

a.“E-mail and Telephone Support” means technical support email and telephone
assistance provided by Licensor to the Technical Support Contact during normal
business hours concerning the installation and use of the then-current release
of the Software and the Previous Sequential Release.

 

b.“Error” means a material failure of the Software to operate in accordance with
the Customer Documentation.

 

c.“Error Correction” means the use of reasonable commercial efforts to correct
Errors.

 

d.“Fix” means the repair or replacement of object or executable code versions of
the Software to remedy an Error.

 

e.“Previous Sequential Release” means at any time the release of the Software
that has been replaced by the then-current release of the same Software.
Notwithstanding anything else, a Previous Sequential Release will be supported
by Licensor only for a period of six (6) months after release of the
then-current release.

 

f.“Workaround” means a change in the procedures followed or data supplied by
Customer to avoid an Error without substantially impairing Customer’s use of the
Software.

 

Page 9 of 10

 

 

EXHIBIT 2

 

CUSTOMER DOCUMENTATION

 

Swirlds Documentation Deliverables

 

Introduction/Feature Documentation – Overview of the product intended to
highlight the product features and benefits at a high level.

 

●Overview

●Gossip About Gossip

●Virtual Voting

●Advantages of Hashgraph

●Technical requirements

○Tech Report SWIRLDS-TR-2016-01 - a long description of Hashgraph, the consensus
algorithm, and the math proofs

○Tech Report SWIRLDS-TR-2016-02 - examples that walk through every step of the
algorithm

●Security information

 

User Documentation – Guides the end user through the product.

 

○FAQ’s

○Troubleshooting Guide

○Getting Started

○Quickstart

○Installation

○How to install / recompile the example apps in Eclipse

○How to install / recompile the example apps from the command line

○How to create a new Swirlds app using the SDK and Eclipse

 

API Documentation – Details the product API for both internal and external
(client and/or partner) development audiences.

 

○References

○Platform

○SwirldMain

○SwirldState

○The javadoc for the various platform classes that apps use

○Advanced development: optimizing FastCopyable classes

○Key management

○Libraries used by the SDK

 

 

Page 10 of 10 



 

 